Citation Nr: 1744326	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-25 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and also diagnosed as anxiety disorder.

2.  Whether new and material evidence has been presented to reopen a service connection claim for bilateral hearing loss.    

3.  Whether new and material evidence has been presented to reopen a service connection claim for tinnitus.    


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in October 2016.  The record was held open for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The September 2007 rating decision adjudicating service connection for PTSD, hearing loss and tinnitus was not appealed.

2.  In connection with the current claim, the Veteran has submitted new and material evidence demonstrating his participation in combat during service.

3.  The Veteran has a current diagnoses of PTSD and/or anxiety disorder that correspond to his nightmares and startled response upon waking which are related to his service, to include combat in Vietnam.

4.  In connection with the current claim, the Veteran has submitted new and material evidence as to the medical nexus between service and his hearing loss and tinnitus.

5.  The Veteran has a current hearing loss that is at least as likely related to noise exposure during service.

6.  The Veteran currently has tinnitus that is at least as likely related to noise exposure during service.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2016).

2.  Evidence received since the September 2007 rating decision became final is new and material; the claims of service connection for PTSD, hearing loss, and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2016).

3. The criteria for service connection for a psychological disorder diagnosed as PTSD and anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4. The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

5. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

New and Material Evidence and Service Connection Legal Criteria

Each of the claims listed above comes before the Board on petitions to reopen.  Generally, a VA decision becomes final if a notice of disagreement (NOD) is not filed, and VA may only readjudicate the claim when new and material evidence has been submitted by the Veteran or associated with the file by VA.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  See Shade v. Shinseki, 24 Vet. App. 110, 118-19, 123 (2010).  If the McLendon standard is met, the claim should be reopened.  See id. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

However, for PTSD claims, if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Reopening the Previously Denied Claims

Claims of service connection for hearing loss and tinnitus were initially denied in a May 2003 rating decision.  The Veteran was notified of the denial in May 2003 as well, but did not appeal.  No evidence regarding these claims was received by VA until he submitted a claim to reopen in February 2007.  

In February 2007, the Veteran submitted a new claim of service connection for PTSD and petitions to reopen claims of service connection for hearing loss and tinnitus.  The Veteran's claim of service connection for PTSD and the petitions to reopen were denied in a September 2007 rating decision.  The Veteran was notified of this decision in September 2007.  No further evidence regarding these claims was received until October 2010.  Therefore, the September 2007 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.

With regard to the PTSD claim, the prior denial cited a lack of a corroborated stressor.  In the August 2013 statement of the case, the RO conceded that the Veteran had combat service.  Under 38 C.F.R. § 3.304(f)(2), the Veteran's lay statements alone may establish the occurrence of the claimed in-service stressor.  Regardless, a military personnel record states that the Veteran "underwent mortar/recoilless rifle attacks" on several dates in 1967 and 1968.  This evidence is new and material to the verification of the in-service stressor, a reason why the claim was previously denied.  Thus, new and material evidence has been received and the claim is reopened.

The hearing loss and tinnitus claims were previously denied for lack of nexus to service.  Since the prior final denial, the Veteran submitted a positive medical nexus opinion in January 2014 from his private audiologist, Dr. Venkatesh.  This evidence is new and material to whether the Veteran's hearing loss and tinnitus are related to service.  Therefore, new and material evidence has been received and the claims are reopened.

Service Connection on the Merits

PTSD

The Veteran's spouse reported that he has had nightmares since he left the service.  The spouse states that the Veteran wakes up from a nightmare 4-5 times per week sweating and screaming with arms flailing frantically in the air.  The spouse also recalls finding the Veteran sleepwalking in the garage and living room.  When the Veteran described his dreams to her, he said it was always about someone that was chasing or trying to kill him or something terrible happening to their son.   He also reacts violently to disturbances to his sleep.  His reactions have led to his spouse sleeping on the couch when he goes to sleep before her so she does not disturb him. 

The Veteran's son also recalls that when he was young his father screaming in his sleep because of nightmares.  The Veteran also slept walked and would have a startled response when awoken by someone else from a streaming nightmare.

A treatment record from July 1977 notes nightmares since age 5, but that in the years after service his nightmares got worse.  He also reported sleepwalking.  He had a startled response when he was awakened.  The Veteran was diagnosed with some form of somnambulism or dissociative phenomena.

In February 2007, the Veteran was diagnosed with PTSD by a VA psychologist.  He noted continued violent nightmares which consisted of his wife leaving him, his dog dying, and being chased without being able to escape.  He would awake from nightmares screaming and flailing in bed, so disturbed that he could not fall back to sleep.  He also reported unwanted memories of Vietnam and avoided movies about Vietnam, though he was fascinated by films about other wars.  It was reported that the Veteran was easily startled and hypervigilant to danger.

A December 2010 VA examination found that the Veteran did not have PTSD, but rather anxiety disorder, not otherwise specified, alcohol misuse, and alcohol induced mood disorder.  The Veteran reported nightmares about being chases, though these did not necessarily relate to Vietnam.  There were no reports of avoidance or intrusive thoughts.  The Veteran's reported stressor was said not to relate to his psychological symptoms at that time.  The examiner opined that, because of the lack of PTSD diagnosis, the Veteran's symptoms were not related to service.

At a June 2012 VA appointment, the Veteran reported having nightmares of people chasing after him and sill having memories of faces of Vietnamese people that were intrusive.  The Veteran also reported being easily frustrated, avoiding crowds, and being hypervigilant and startled.  A diagnosis of anxiety disorder was again given.  The clinician, however, noted that the Veteran has PTSD symptoms, that he was exposed to life threatening trauma (in service), and that he has re-experiencing nightmares, but that such symptoms have not significantly impacted his social, family, or occupational functioning.  An October 2013 treatment record notes that the Veteran was continuing to experience PTSD symptoms.

At his Board hearing, the Veteran described his nightmares as someone trying to kill him and he needs to escape.  He awakes from these nightmares in a cold sweat and shaking.  His spouse testimony reflected her earlier lay statement, and she added that the Veteran is afraid to stay with their son when they visit him because of his screaming and reactions to his nightmares.

There is a conflict in the medical evidence of record as to whether the Veteran has PTSD.  What is clear is that the Veteran has had recurrent nightmares since service about being chased by someone who is going to kill him.  He also served in Vietnam and was under fire on several occasions while stationed there.  The Veteran's PTSD diagnosis predates the appellate period, but his symptoms since that time have been consistent and the diagnosis was made in close proximity to the claim.  There is no indication in the record that the Veteran has two separate psychological disorders, but rather one psychological disorder that could either be characterized as PTSD or anxiety disorder, depending on whom diagnosed the Veteran.  Further, treatment records continue to refer to PTSD symptoms.  Therefore, the Board finds that the Veteran has a current diagnosis of a single psychological disorder that has been diagnosed both as PTSD and anxiety disorder when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There is some dispute about whether the PTSD/anxiety disorder is related to service in Vietnam.  To the extent that the medical evidence of record states that these nightmares are not related to service, they discount that the Veteran is not having nightmares which take place in a vivid battlefield, but only vaguely being chased by a murderous assailant with no way to escape.  The Veteran has reported serving on a ship and in a warehouse, two places where, if an attack was impending, there might be few means of escape.  Most tellingly, the June 2012 VA treatment notes discuss the impact of his nightmares on his social, familial, and occupational functioning, almost conceding that these symptoms are in fact related to service.

Given the consistency of his nightmares and associated startled response, the Board finds that a there is a psychological disorder, diagnosed as PTSD or anxiety disorder, that is related to service, to include being under fire in Vietnam.  Therefore, service connection for PTSD, also diagnosed as anxiety disorder, is warranted.

Hearing Loss and Tinnitus

Upon entry in service, the Veteran's hearing was tested under the American Standards Association standards for measuring hearing loss.  His pure tone thresholds, converted to International Standards Organization-American National Standards Institute (ISO-ANSI) measurements, at that time are as follows:


Oct. 1965
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
15
5
NA
0
Left Ear
30
25
15
NA
10

Upon separation from service, the Veteran was administered a whispered voice hearing test, on which he scored 15/15 bilaterally.

Of record are results of an October 2002 audiological test, which reveals the following pure tone thresholds:

Oct. 2002
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
15
20
35
50
Left Ear
15
20
25
35
50

The record also noted a history of constant tinnitus and military noise exposure.

In conjunction with the Veteran's prior claim, he was afforded a VA examination in March 2003.  The Veteran reported being exposed to noise from shelling, helicopters, and heavy equipment while in Vietnam.  The report notes post-service that the Veteran was a truck driver and a hunter.  However, the Veteran argues that truck noise, even in the early 1970s, was not debilitating to hearing and denies hunting recreationally.  The Veteran stated that tinnitus began about six months prior and onset gradually.

At that time, audiological testing revealed the following pure tone thresholds:

Mar. 2003
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
15
15
30
45
Left Ear
20
15
25
35
55

Speech recognition scores were 100 percent bilaterally.

The Veteran was diagnosed with mild high frequency sensorineural hearing loss on the right ear and moderate high frequency sensorineural hearing loss in the left hear.  The examiner opined that, though it was possible that hearing loss had its origins in service, in view of the reported post-service history of noise exposure, the ratio of possibility is so slight that it would only be speculative.

A September 2011 treatment record notes that the Veteran has had a gradual decrease in hearing over many years.  

In a February 2012 notice of disagreement, the Veteran reported being exposed to constant and deafening noise from spending 8 to 10 hours a day in the engine room for one year during service. 

The Veteran also submitted audiological testing and a medical nexus opinion from his private audiologist, Dr. Venkatesh.  The testing was conducted in October 2013 and revealed the following pure tone thresholds:

Mar. 2003
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
30
40
50
65
Left Ear
30
30
50
60
65

The Veteran's speech recognition score was 84 percent in the right ear and 92 percent in the left ear.  Dr. Venkatesh diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  Based on the Veteran's occupational specialties as a machinist mate and heavy equipment operator, Dr. Venkatesh opined that it was "highly probably" that the Veteran's hearing loss and tinnitus was due to service.  In so opining, she cited to a study from the National Institute on Deafness and Other Communication Diseases which indicates that both hearing loss and tinnitus can be caused by exposure to loud noise following military service.

At the Board hearing, the Veteran indicated that his tinnitus had onset gradually over time, becoming particularly bothersome around 2002 or 2003.  The Veteran and his spouse testified that the Veteran's hearing loss had become noticeably about 10 to 20 years prior to the Board hearing.

Given the evidence of record, it is clear that the Veteran has hearing impairment for VA purposes.  38 C.F.R. § 3.385.  Based on the Veteran's lay statements, and the medical reports of record, the Board also finds that the Veteran has tinnitus.  

The Veteran's military occupational specialties also indicate constant exposure to loud noise while in the military.  

Dr. Venkatesh has opined that the Veteran's hearing loss and tinnitus are due to military noise exposure.  The 2003 VA examiner found that the Veteran's hearing loss and tinnitus were less likely than not due to service.  The Board finds that Dr. Vankatesh's opinion to be more probative, as the VA examiner reported that the Veteran was exposed to noise post-service from recreational hunting, which the Veteran denied.  The VA examiner also misinterpreted the Veteran's statement as to onset.  At the Board hearing, the Veteran reported that his tinnitus onset gradually over a number of years and became particularly bothersome around 2002, not that tinnitus first manifested in 2002.

Given that the most persuasive medical nexus opinion of record shows that the Veteran's hearing loss and tinnitus are related to service, the Board finds that service connection is warranted for both when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence having been received, the claim of service connection for a psychiatric disorder is reopened.

Service connection for a psychiatric disorder, currently diagnosed as PTSD or anxiety disorder, is granted.

New and material evidence having been received, the claim of service connection for hearing loss is reopened.

Service connection for hearing loss is granted.

New and material evidence having been received, the claim of service connection for tinnitus is reopened.

Service connection for tinnitus is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


